COLLINS, J.
There are several reasons why the court below rightfully dismissed these actions, but we need not mention all. The probate courts in this state have entire and exclusive jurisdiction' over the estates of deceased persons in the same manner and to the same extent that our district courts have jurisdiction over civil cases at law and in equity arising out of other matters of contract or tort. When a particular probate court is invoked to exercise its jurisdiction in a particular case over a particular estate, and exercises that *447jurisdiction, it attaches for all purposes connected with that estate, and continues until the estate is administered upon and settled according to law. State v. Ueland, 30 Minn. 277, 15 N. W. 245; Culver v. Hardenbergh, 37 Minn. 225, 33 N. W. 792. If plaintiffs can maintain these actions, they could have brought them immediately upon the allowance of their claims, and could have since repeated the operation as frequently as they chose. If they have no remedy in probáte court, they have none at all, for the district courts are powerless. They are wholly deprived of original jurisdiction in matters pertaining to claims against the estates of deceased persons. But, if this were not true, the debtor died May 5,1876, and for almost one year after these plaintiffs’ claims were allowed against his estate — on March 24, 1884 — the proviso appended to G. S. 1878, c. 46, § 3, was in full force and effect. It was repealed by Laws 1885, c. 19, approved March 5,1885. As was said in Re Ackerman, 33 Minn. 54, 21 N. W. 852, this proviso meant that the real estate of a deceased person should not continue liable to be sold for the payment of debts and claims, except such as had become liens before the death, after the lapse of three years thereafter. This case was followed in Gates v. Shugrue, 35 Minn. 392, 29 N. W. 57; and it was also held that, when property .had been cleared by the taking effect of this proviso, such property was not affected by the repeal of 1885. The three-year proviso deprived these plaintiffs of any rights as against this land long before their claims were even allowed in probate court, and such rights cannot be revived by actions of this character. The pleadings and the stipulations as to facts failed to make it appear that plaintiffs were entitled to any relief in district court.
Judgments affirmed.